Citation Nr: 1119881	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  10-41 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for degenerative joint disease of the spine with spinal stenosis, and if so whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel




INTRODUCTION

The Veteran served on active duty from September 1942 to October 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the case was subsequently returned to the RO in Buffalo, New York.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  


FINDINGS OF FACT

1.  A rating decision in January 2004 denied a petition to reopen the previously-denied claim of entitlement to service connection for degenerative joint disease of the spine with stenosis; the Veteran was notified of the decision but did not appeal.

2.  Evidence received since the January 2004 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for a disability of the spine and is not cumulative or redundant of evidence already of record.

3.  Degenerative joint disease of the spine with stenosis was not present until more than one year after the Veteran's discharge from service and is not etiologically related to service.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen a claim of entitlement to service connection for degenerative joint disease of the spine with stenosis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  Degenerative joint disease of the spine with stenosis was not incurred in or aggravated by active service, and the incurrence or aggravation of such a disability in service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for a disability of the spine.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, in March 2006, the Court held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

As explained below the evidence currently of record is sufficient to substantiate the Veteran's claim to reopen.  The Board's action accordingly causes no prejudice to the Veteran under Kent.

With respect to the reopened claim, full VCAA notice was provided to the Veteran in September 2009, and he had ample opportunity to respond prior to issuance of the April 2010 rating decision on appeal.

The Board also finds VA has complied with its duty to assist the Veteran in the development of the claim herein decided.  In this regard, the Board notes that service treatment records and post-service treatment records have been associated with the claims folders.  The Veteran has been provided a VA examination in response to his claim.  The Veteran and his representative do not assert there is any additional existing evidence that should be procured; the Board is also unaware of any such evidence.

The Board will accordingly address the merits of the issue on appeal.

Legal Principles

Claim to Reopen

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).


Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

When there is a proximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

When the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply.  Gilbert; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Analysis

Claim to Reopen

Historically, the Veteran's claim for service connection for a back disability was originally denied by an RO rating decision in June 1966.  The Veteran appealed, and a decision by the Board in December 1966 denied the claim on the merits.  

Thereafter, the Board denied reopening of the claim for service connection for a back disorder by decisions in April 1988, June 1990, July 1991, August 1992 and May 1996.

Most recently, the RO issued a decision in January 2004 denying the Veteran's claim to reopen the claim for service connection for degenerative joint disease with stenosis.  The Veteran did not appeal.  The RO's decision of January 2004 is accordingly final.  See 38 C.F.R. § 20.302.

Evidence received since the RO's decision in January 2004 includes a statement from private chiropractor, THG, dated in September 2010, stating a professional opinion that the Veteran's back disorder is the result of a trauma the Veteran incurred while working on aircraft during World War II.  

Medical opinion relating the clamed disability to service was an element of entitlement to service connection that was not shown in January 2004.  Accordingly, this evidence is sufficient to reopen the previously-denied claim.  Shade, 24 Vet. App. 110.

The Veteran's appeal is accordingly granted to that extent.

Reopened Claim

As a preliminary matter, the Board notes that although the RO stated in a January 2011 Supplemental Statement of the Case that new and material evidence had not been submitted to reopen the claim, in that document, the RO actually addressed the underlying claim on a de novo basis.  Therefore, the Board has determined that no useful purpose would be served by remanding the case for the RO to address the reopened claim on a de novo basis.
  
The Veteran submitted an original claim in July 1946 for service connection for a kidney condition as a result of injury.  An RO rating decision in October 1946 denied service connection for a kidney condition; as noted below, the Veteran subsequently contended the RO misinterpreted his claim and should have considered service connection for a back disability.

STRs show that in June 1945 the Veteran sought treatment for pain in the lumbar area, reportedly due to bilateral sprain consequent to jumping from a bomb bay; he was treated with heat lamp and returned to duty.  There is no indication of further treatment for back pain.  The report of the separation examination is negative regarding findings of any current back disorder and notes musculoskeletal defect - none.  The only recorded hospitalization was for tonsillitis in August 1945.  

The Veteran had a VA medical examination in April 1966 in which he reported a back injury in service in India in 1944, in which he fell to the ground from a B-29 bomber while checking its guns; he was knocked unconscious and woke up in a hospital.  Thereafter, he continued to have intermittent episodes of low back pain.  In 1962 he reinjured his back while trying to extricate his car from a snowbank.  Examination of the spine, including X-rays, was grossly normal.  The examiner's diagnosis was no orthopedic abnormalities demonstrated in the back.

A private X-ray report in February 1987 shows an impression of disc space narrowing with hypertrophic degenerative disc changes at L5-S1 and hypertropic arthritis without narrowing in the remaining disc spaces.  Also noted was osteoarthritis along the right side, most likely related to the dextro-scoliosis.

A letter from Dr. MBE dated in October 1987 states the Veteran had raised a question as to whether his current degenerative disc problem might relate to a fall from a stationary B-29 bomber in World War II, but Dr. MBE was unable to comment on the cause of his problem.

The Veteran submitted a letter to VA in November 1987 asserting that since the back injury in 1944 he had constant back pain.

The Veteran submitted a Statement in Support of Claim in August 1988 asserting he injured his back twice during service.  In November or December 1944, while serving in India, he fell from the nose wheel hatch and passed out, to awake in an Army hospital where he spent two weeks recuperating.  Thereafter, while serving on Tinian he fell from a bomb bay door in December 1945 and was sent to the base hospital.  He was treated by local medical providers since discharge from service.  He also asserted his original VA claim in 1946 was intended to be a claim for back disability, since he had never had a kidney disorder.

A May 1989 letter from Dr. MBE states the Veteran blamed his back injury on a fall from a B-29 bomber on the ground in World War II.  

The files contain a June 1989 letter from chiropractor JLB stating the Veteran had been treated by JLB since June 1987.  The Veteran reported he believed his low back pains began after he fell from a B-29 bomber, striking the concrete with his buttocks.  To attempt to discover the etiology of a chronic low back and disc syndrome is very difficult, but this most certainly could have been a major causative agent in this problem.

A September 1990 VA orthopedics note by Dr. AMM states the Veteran's story was consistent with spinal stenosis.  The Veteran's big problem was that he wanted to establish the condition came from an injury in service.  Dr. AMM was unable to say whether the condition was related to an injury in service; it certainly could have been, but spinal stenosis can come from other causes too.  The Veteran's history appeared to be legitimate, and his diagnosis was well established.   

The files contain a letter from chiropractor PRL dated in January 2000 stating he had first treated the Veteran in December 1977 at which time the Veteran related he had a service-connected injury that had not been acted upon by VA.  PRL stated there was no doubt in his mind the Veteran's condition may have very well originated from the fall, as radiographic record showed multiple degenerative discs as well as stenosis.

A September 2010 letter from chiropractor THG states a professional opinion that the Veteran's condition was a result of trauma the Veteran incurred while working on aircraft during World War II.  THG stated as rationale that the physical forces involved from the height documented in the accident will result in severe damage to the vertebrae, intervertebral discs, and related soft tissues that will be permanent if not treated immediately. 

In October 2010 the Veteran submitted sketches of a B-29 bomber, showing the position in the fuselage from which he fell to the ground.

The Veteran had a VA PTSD examination in October 2010 in which he reported that he flew on 5-6 missions before he injured his back, after which he was grounded because he could no longer wear a parachute.  The Veteran stated he was the senior gunner on the B-29.  He injured his back while loading bombs in India by falling off a catwalk in the aircraft onto the ground on his back, knocking him unconscious.  He continued to have back problems until the present.

The Veteran had a VA examination of the spine and peripheral nerves in November 2010, performed by a Nurse Practitioner (NP) who reviewed the claims file.  The Veteran reported that while loading bombs into the bomb bay of a B-29 in June 1945 he slipped and fell eight feet, losing consciousness and waking in the first aid tent.  The examiner performed a clinical examination including X-rays and noted observations in detail.  The examiner diagnosed degenerative disc disease (DDD) with spinal stenosis and stated an opinion that it is less likely than not that the disability is related to service.  The examiner stated as rationale that the Veteran had documented lumbar strain in June 1945 and subsequently had an unrelated lumbar strain in 1962; radicular symptoms did not develop until the late 1980s by which time the Veteran was well into his 60s and more than 40 years after the injury in service.  Further, it has been documented that 90 percent of all discs show some sign of deterioration by the sixth decade.  The Veteran has lumbar scoliosis, a developmental abnormality, and osteoarthritis of the entire spine related to aging rather than to trauma.  In sum, since the DDD is not related to injury in service it follows the resulting spinal stenosis is not related to service.

On review of the evidence above the Board notes the Veteran is competently diagnosed with a low back disability; i.e., osteoarthritis and DDD with spinal stenosis.  

However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  

In this case the record contains conflicting medical opinions regarding a relationship between the current spine disability and active service.  The opinions of Drs. MBE, JLB, AMM and PRL are expressed in speculative language and do not provide the degree of certainty required for medical nexus evidence.  Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-28 (1998).  However, chiropractor THG expressed a reasoned opinion in support of such a relationship and the VA examiner expressed a reasoned contrary opinion.

It is the Board's duty to assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  As true with any piece of evidence, the credibility and weight to be assigned to these opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

Greater weight may be placed on one physician's than another's depending on factors such as the reasoning employed by the physicians and whether or not (and the extent to which) they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

In this case the Board finds the opinion of the VA examiner to be more probative than that of chiropractor THG.  First, the VA examiner had access to the claims files including STRs, and was thus able to balance the Veteran's account of symptoms against the documented medical evidence of record, while THG apparently had to rely on the Veteran's self-reported history; the Board notes in that regard that the statements of medical professionals concerning a veteran's medical history as related by the veteran as to remote events are of inherently less value than contemporaneous clinical records; see Harder v. Brown, 5 Vet. App. 183, 188 (1993).  Further, the VA examiner had access via the claims files not only to STRs but also to post-service VA and private treatment records, while THG apparently only had his own office treatment notes; the VA examiner's opinion therefore rested on a broader base of research.  Finally, the VA examiner provided a more detailed clinical rationale for her opinion than did THG.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza, 7 Vet. App. 498.  Accordingly, in addition to the medical evidence above the Board has carefully considered the lay evidence offered by the Veteran in the form of his correspondence to VA and his statements to various medical providers.

The Board must consider the purpose for which lay evidence is offered.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  A layperson is not considered capable of opining, however sincerely, in regard to causation of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, to the extent that the Veteran is reporting events during service and the onset and continuity of symptoms, he is deemed to be competent.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. 498.  The Board may weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility  merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board may not ignore a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits; personal interest may, however, affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Although the Veteran is credible in reporting two separate falls from aircraft during service (a fall in India in November-December 1944 and a fall in Tinian in December 1945), the Board finds the Veteran's account of the severity of such injuries to be not credible because it is internally inconsistent as well as inconsistent with the medical evidence of record.  The Veteran asserts he was hospitalized for two weeks after the accident in India, but STRs are silent in regard to any such injury or hospitalization.  The Veteran reported to the VA PTSD examiner that he was "grounded" after the reported fall in India, but his Service Qualification Record (SQR) does not show he was a member of the aircrew (as opposed to the ground maintenance crew) and there is no indication in the SQR or STRs that he was removed from flying duties for a medical reason.   

The incident in Tinian is documented in STRs as lumbar strain, treated by heat lamp and returned to duty, but the Veteran's separation examination report shows he did not have a back problem at the time of his discharge from service.  

The normal VA back examination in April 1966, including normal X-rays, shows the Veteran did not have had arthritis to a compensable degree within one year after discharge from service, so presumptive service connection under 38 C.F.R. § 3.309(a) is not applicable.

The Veteran's contends that his original claim in July 1946 was intended to assert a claim for a back disability and thus shows evidence of back symptoms immediately after discharge from service.  However, the July 1946 claim was expressly for "kidney condition the result of injury in August 1944" and nothing on the face of the claim asserts a current back disorder.  When the RO issued a rating decision in October 1946 that denied service connection for a kidney condition the Veteran did not appeal or otherwise notify the RO that his claim had been misinterpreted.  The Board accordingly cannot accept the Veteran's original claim in 1946 as documentation of a back disorder immediately after discharge from service.

In regard to chronicity of symptoms, the Veteran reported to a VA medical examiner in April 1966 that he had intermittent episodes of low back pain since service, but he reported by letter in November 1987 that since the injury in service he had constant low back pain.  This inconsistency renders the Veteran's account of chronic symptoms since service not credible.    

The Veteran has expressed dissatisfaction that he has not been afforded combat presumption for his claimed injury.  The "combat presumption" means that in the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The phrase "engaged in combat with the enemy" requires that the veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  VAOPGCPREC 12-99 (October 18, 1999); Gaines v. West, 11 Vet. App. 353 (1998).

In this case the evidence does not show, and the Veteran does not assert, that his two reported back injuries in service were suffered while engaged in combat with the enemy; rather, they were suffered while loading bombs and otherwise servicing aircraft.  Because the reported injuries were not associated with combat, the "combat presumption" does not apply in this case.  

In sum, the Board has found the criteria for service connection for degenerative joint disease of the spine with spinal stenosis are not met.  Accordingly, the claim must be denied.

Because the evidence preponderates against the claim, the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.


ORDER

As new and material evidence has been received, reopening of the claim for service connection for degenerative joint disease of the spine with stenosis is granted.  

Service connection for degenerative joint disease of the spine with stenosis is denied.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


